DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 12/15/2021. Claims 1-3 and 5 have been amended. Claim 4 have been cancelled and claims 6-7 have been newly added. Accordingly, claims 1-3 and 5-7 are pending.

Response to Arguments
Applicant’s arguments, see page 5, filed 12/15/2021, with respect to the claim objection of claims 3 and 5 have been fully considered and are persuasive.  The claim objection of claims 3 and 5 has been withdrawn. 
Applicant’s arguments, see pages 6-10 filed 12/15/2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-5 has been withdrawn. 
Applicant’s arguments, see page 5, filed 12/15/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 2-3 and 5 has been withdrawn. 
Applicant’s arguments, see pages 10-12 filed 12/15/2021, with respect to the rejection(s) of claims 1-2 and 4 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further KANG JI EUN KR20120087268A, Bijor et al. US20190050775A1 and Shirakami Noriyuki JP2012073061A.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “information indicating that the user has failed to search for a POI” while claim 1 line 4 recites “acquire event information on an event performed at a target POI”. It is unclear to the examiner if the POI that is searched in claim 6 refers to the same POI as recited in claim 1. The examiner recommends changing claim 6 to “failed to search for the POI”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KANG JI EUN KR20120087268A (henceforth EUN) in view of Bijor et al. US20190050775A1 (henceforth Bijor) and Shirakami Noriyuki JP2012073061A (henceforth Noriyuki)


Regarding claim 1,
EUN discloses:
A POI (Point Of Interest) information updating device comprising a circuitry configured to: input POI identification information for identifying a POI; acquire event information on an event performed at a target POI identified by the input POI identification information

search for similar event information similar to the acquired event information 
(See page 3 lines 24-25 “Transmitting; And extracting one or more POI information matching the local event or theme information extracted from the database and transmitting the extracted POI information to the mobile terminal.” One or more POI information matching the local event is extracted from the database, therefore similar event information similar to the acquired event information is searched for.))
and update information on the target POI, without human intervention on the basis of information on a POI at which an event indicated by the searched similar event information
(See page 3 lines 26-27, “Extracting the local event or theme information and transmitting the extracted local event or theme information to the mobile terminal according to an embodiment of the present invention maintains or updates event or theme information according to whether local event or theme information stored in the integrated database is valid.”)
output information, indicating that the information on the target POI has been updated, to a user.
(See page 3 lines 26-31, “Extracting the local event or theme information and transmitting the extracted local event or theme information to the mobile terminal
according to an embodiment of the present invention maintains or updates event or theme information according to whether local event or theme information stored in the integrated database is valid. The extracting of the one or more POI information and transmitting the extracted one or more POI information to the mobile terminal may include extracting map information of an area to which the specific location belongs from the database and extracting the one or more POI information. The method may further include data processing so that the data is displayed in a predetermined region on the map information.” The updated event information is transmitted to the mobile terminal (i.e. the user), therefore information indicating that the target POI has been updated is output to the user.)

EUN does not specifically state acquire event information by obtaining the event information from a social networking service via a network.
However, Bijor teaches:
acquire event information by obtaining the event information from a social networking service via a network.
a social network site, calendar or feed, for the user the user, and/or other local applications on a user's device.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date for the invention to have modified EUN to incorporate the teachings of Bijor to include acquire event information by obtaining the event information from a social networking service via a network in order to extract event information by accessing a data source such as a social networking service (See Para. 0053, Bijor) such that event information can be analyzed to detect individual events and to determine a category for detected events (See Para. 0054, Bijor). Furthermore, obtaining event information from a social networking service would detect events which are more pertinent to the user (See Para. 0027, Bijor).

EUN does not specifically state updating a name previously used to identify a location associated with the target POI that is held in a master storage on the basis of a name used to identify that same location in the searched similar event information;
However, Noriyuki teaches:
updating a name previously used to identify a location associated with the target POI that is held in a master storage on the basis of a name used to identify that same location in the searched similar event information;
(See Para. 0046-0048, “FIG. 3 is an explanatory diagram illustrating an example of a storage state of event information in the event information storage unit 23. As the event information in this example includes an event ID for uniquely identifying an event, an event name, an event content, an event area, an event date and time, and POI information related to the event. Related POIs to be shown.  The “related POI” may be any information that can identify POI information indicating a guidance object related to the event information. In this example, the POI name is registered in advance by the creator of the event information. The related POI may be automatically set from the event area in the event information and the position information in the POI information”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date for the invention to have modified EUN to incorporate the teachings of Noriyuki to include “updating a name previously used to identify a location associated with the target POI that is held in a master storage on the basis of a name used to identify that same location in the searched similar event information” in order to provide a more accurate and useful calendar to a user (See Para. 0083, Noriyuki).

Regarding claim 2,
EUN discloses:
wherein the circuitry determines a similarity between the event information on the basis of at least one of a holding period of the event, a name of the event and the number of participants at the event in the event information.
“The theme information DB 212 stores one or more events or theme information registered for each region or specific place. In detail, the event or theme information may include a place where the corresponding event is held, a holding period, a related event, and related site information. The theme information DB 212 may store the registered event or theme information for each region under the control of the controller 220 as update information or new information according to a real time or a predetermined cycle through a server of a company holding the corresponding event.”)

Regarding claim 7,
EUN, Bijor, and Noriyuki discloses the same limitations as recited above in claim 1, and are therefore rejected with the same rational. The same motivation from claim 1 applies.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over EUN, Bijor, and Noriyuki further in view of Mellert US20130304372A1.

Regarding claim 3,
	EUN, Bijor, and Noriyuki discloses the limitations as recited above in claim 1. 
	EUN further discloses:
wherein the circuitry calculates the number of events performed at the target POI when the event information is acquired, and determines whether or not the search , 


Eun does not discloses determining whether or not the search will be stopped on the basis of the number of events calculated at a current time and the number of events calculated at a previous time for the same target POI being greater than a predetermined ratio. 
However, Mellert teaches:
determines whether or not the search will be stopped on the basis of a ratio of the number of events calculated at a current time and the number of events calculated at a previous time for the same target POI being greater than a predetermined ratio.
(See para 0008, “The searching step as well as the adjusting step may be iteratively repeated until the (resulting) number of POI hits found within the iteratively adjusted corridor size meets a predetermined acceptance criterion. For this purpose, the current number of found POIs may be evaluated (or compared) against the 

It would have been obvious to one of ordinary skill in the art before the effective filing date for the invention to have modified EUN to incorporate the teachings of Mellert to include determining whether or not the search will be stopped on the basis of the number of events calculated at a current time and the number of events calculated at a previous time for the same target POI being greater than a predetermined ratio in order to create a more robust system by saving processing resources and to further increase search performance (para 0004, Mellert) by providing an exit condition (i.e. stopping a search)  so that the search can be aborted when exceeding a threshold value(para 0004, Mellert).
	
Regarding claim 5,
EUN, Bijor, Noriyuki, and Mellert discloses the same limitations as recited above in claim 3, and are therefore rejected with the same rational. The same motivation from claim 3 applies.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over EUN, Bijor, and Noriyuki further in view of Cha Young Hurck KR20150015259A.

Regarding claim 6. 
EUN, Bijor, and Noriyuki discloses the limitations as recited above in claim 1. EUN does not specifically state wherein when circuitry has received information indicating that the user has failed to search for a POI, the circuitry automatically inputs POI identification information for identifying the POI.
However, Cha Young Hurck teaches:
wherein when circuitry has received information indicating that the user has failed to search for a POI, the circuitry automatically inputs POI identification information for identifying the POI.
(See Para. 0012, “the user's satisfaction may be improved by providing a recommendation POI for the POI that has failed to be searched based on various conditions such as a weight for the repeatedly input search POI and whether or not the actual PO has been provided to the search POI.” A recommendation POI is provided after information indicating that the user has failed to search for a POI.)

It would have been obvious to one of ordinary skill in the art before the effective filing date for the invention to have modified EUN to incorporate the teachings of Cha Young Hurck to include “when circuitry has received information indicating that the user has failed to search for a POI, the circuitry automatically inputs POI identification information for identifying the Cha Young Hurck) by providing a recommendation POI.Therefore, it would provide a recommendation POI that substantially meets the need of the user (Para. 0005, Cha Young Hurck)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669